               Case 19-24331-PGH          Doc 22     Filed 11/29/19     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
In re:

RALPH LEVI SANDERS JR                                                 CASE NO. 19-24331-JKO
                                                                      CHAPTER 13
                  Debtor.
_______________________________/

                        OBJECTION TO CONFIRMATION OF PLAN

         Creditor, Specialized Loan Servicing LLC, as servicing agent for The Bank of New York

Mellon, f/k/a The Bank of New York, successor in interest to JPMorgan Chase Bank, N.A. as

Trustee for Bear Stearns Asset Backed Securities Trust 2006-SD2, Asset-Backed Certificates,

Series 2006-SD2, files its Objection to Confirmation of Plan and states:

         1.     Creditor holds a note secured by a mortgage on the property located at 561 SW 60

Avenue, Plantation, Florida 33317.

         2.     Creditor is in the process of timely filing a Proof of Claim in the estimated amount

of $434,290.46, including a secured arrearage of $212,115.57.

         3.     Debtor’s Plan indicates an intention to mediate with Creditor through the Loss

Mitigation Mediation Program; however, an appropriate motion has not been filed, as of the date

of this Objection.

         4.     If a mediation commences and results in an impasse or denial of the modification

application, Creditor’s Proof of Claim should be in paid in full or the property surrendered.

         5.     Moreover, Debtor’s Plan should account for future taxes and insurance during the

pendency of the potential mediation.
              Case 19-24331-PGH          Doc 22     Filed 11/29/19      Page 2 of 2




       WHEREFORE, Creditor respectfully requests the Court sustain this Objection and for

such other and further relief as the Court deems appropriate.

                                                        /s/ Gavin N. Stewart
                                                        Gavin N. Stewart, Esquire
                                                        Florida Bar Number 52899
                                                        P.O. Box 5703
                                                        Clearwater, FL 33758
                                                        P: (727) 565-2653
                                                        F: (727) 213-9022
                                                        E: bk@stewartlegalgroup.com
                                                        Counsel for Creditor

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 29th day of November, 2019.

                                                        /s/ Gavin N. Stewart
                                                        Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Ralph Levi Sanders, Jr.
561 SW 60 Ave.
Plantation, FL 33317

VIA CM/ECF NOTIFICATION
Michael H. Johnson
3601 W. Commercial Blvd. #31
Ft. Lauderdale, FL 33309

Robin R Weiner
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
